Raymond De Leon, et




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 30, 2015

                                    No. 04-14-00751-CV

                           Josefina Alexander GONZALEZ, et al.,
                                          Appellant

                                             v.

                                 Raymond DE LEON, et al.,
                                        Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014-CVQ-001098-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
       The Appellant’s Motion for Leave to File Post Submission Brief is GRANTED.

It is so ORDERED on this 30th day of June, 2015.

                                                               PER CURIAM


ATTESTED TO: ________________________________
                 Keith E. Hottle
                 Clerk of Court